 

Exhibit 10.16

 

THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF
THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO NUGENE INTERNATIONAL, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

Right to Purchase up to 61,111 Shares of Common Stock of
NUGENE INTERNATIONAL, INC.
(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No. RBW-1 Issue Date:  December 9, 2015

 

NUGENE INTERNATIONAL, INC., a corporation organized under the laws of Nevada
(the “Company”), hereby certifies that, for value received, RBW, INC., or
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company (as defined herein) from and after the Issue Date of
this Warrant and at any time, up to 61,111 fully paid and nonassessable shares
of Common Stock (as hereinafter defined), par value of $0.0001 per share, at the
applicable Exercise Price per share (as defined below). The number and character
of such shares of Common Stock and the applicable Exercise Price per share are
subject to adjustment as provided herein.

 

This Warrant has been issued pursuant to the terms of that certain Securities
Purchase Agreement, dated as of December 9, 2015 (the “Purchase Agreement”), by
and among the Company and Purchaser party thereto, including the Holder.
Capitalized terms not defined herein shall have the meanings given to them in
the Purchase Agreement. As used herein the following terms, unless the context
otherwise requires, have the following respective meanings:

 

(a)          “Aggregate Exercise Price” means an amount equal to the product of
(i) the number of shares of Common Stock in respect of which this Warrant is
being exercised pursuant to Section 2 hereof, multiplied by (ii) the
then-current Exercise Price.

 

(b)          “Business Day” means any day, except a Saturday, Sunday or legal
holiday, on which banking institutions in the city of New York, New York are
authorized or obligated by law or executive order to close.

 

(c)          The term “Company” shall mean NUGENE INTERNATIONAL, INC. and any
person or entity which shall succeed, or assume the obligations of, NUGENE
INTERNATIONAL, INC. hereunder.

 

(d)          The term “Common Stock” shall mean (i) the Company’s common shares,
$0.0001 par value per share; and (ii) any other securities into which or for
which any of the securities described in the preceding clause (i) may be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.

 

 Page 1 of 11 

 

 

(e)          The term “Exercise Price” shall mean $1.50 per share, subject to
adjustments as provided herein, however in no event shall the Exercise Price be
adjusted to a price below $0.50 (the “Floor Price”)

 

(f)          The term “Other Securities” shall mean any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.

 

(g)          “Trading Day” means a day on which the principal Trading Market is
open for trading.

 

(h)          “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, the OTC Bulletin Board or the
OTC Markets (or any successors to any of the foregoing).

 

1.           Term of Warrant. Subject to the terms and conditions hereof, at any
time or from time to time after the date hereof and prior to 5:00 p.m., New York
time, on the fifth (5th) anniversary of the date hereof or, if such day is not a
Business Day, on the next preceding Business Day (the “Exercise Period”) the
Holder of this Warrant may exercise this Warrant in whole or in part, of the
Common Stock purchasable upon exercise hereof (subject to adjustment as provided
herein).

 

2.           Exercise of Warrant.

 

2.1         Number of Shares Issuable upon Exercise. From and after the date
hereof, the Holder shall be entitled to receive, upon exercise of this Warrant
in whole or in part, upon surrender of this Warrant to the Company at its
principal executive office (or an indemnification undertaking with respect to
this Warrant in the case of loss, theft, or destruction), or by delivery of an
original or fax copy of an exercise notice in the form attached hereto as
Exhibit A (the “Exercise Notice”), duly completed, and payment to the Company of
the Aggregate Exercise Price, the Holder shall be entitled to receive, shares of
Common Stock of the Company, subject to adjustment pursuant to Section 5.

 

2.2         Fair Market Value. For purposes hereof, the “Fair Market Value” of a
share of Common Stock as of a particular date (the “Determination Date”) shall
mean the greater of:

 

(a)         The closing sale price of a share of common stock on the Issue Date.

 

(b)         If the Company’s Common Stock is traded on the NYSE MKT or another
national exchange, then the closing or last sale price, respectively, reported
for the last Business Day immediately preceding the Determination Date.

 

 Page 2 of 11 

 

 

(c)          If the Company’s Common Stock is not traded on the NYSE MKT or
another national exchange but is traded on the Over The Counter Bulletin Board
operated by FINRA or the OTC Markets, then the mean of the average of the
closing bid and asked prices reported for the last Business Day immediately
preceding the Determination Date.

 

(d)          Except as provided in clause (d) below, if the Company’s Common
Stock is not publicly traded, then as the Holder and the Board of Directors of
the Company jointly agree or in the absence of agreement by arbitration in
accordance with the rules then in effect of the American Arbitration
Association, before a single arbitrator to be chosen from a panel of persons
qualified by education and training to pass on the matter to be decided.

 

(e)          If the Determination Date is the date of a liquidation, dissolution
or winding up, or any event deemed to be a liquidation, dissolution or winding
up pursuant to the Company’s charter, then all amounts to be payable per share
to holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of the Warrant are outstanding at the Determination Date.

 

2.3         Company Acknowledgment. The Company will, at the time of the
exercise of this Warrant, upon the request of the Holder acknowledge in writing
its continuing obligation to afford to such Holder any rights to which such
Holder shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.

 

2.4         Trustee for Warrant Holders. In the event that a bank or trust
company shall have been appointed as trustee for the holders of this Warrant
pursuant to Subsection 3.2, such bank or trust company shall have all the powers
and duties of a warrant agent (as hereinafter described) and shall accept, in
its own name for the account of the Company or such successor person as may be
entitled thereto, all amounts otherwise payable to the Company or such
successor, as the case may be, on exercise of this Warrant pursuant to this
Section 1.

 

3.           Procedure for Exercise.

 

3.1         Delivery of Stock Certificates, Etc., on Exercise. The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder as the record owner of such shares as
of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares in accordance herewith. Not later
than three (3) Trading Days after such date (the “Share Delivery Date”), the
Company shall deliver, or cause to be delivered, to the holder (A) a certificate
or certificates representing the shares of Common Stock purchased upon exercise
of this Warrant which, on or after the earlier of (i) the six month anniversary
of the Issue Date, provided the Holder is not an Affiliate, shall be free of
restrictive legends and trading restrictions (other than those which may then be
required by the Purchase Agreement) representing the number of shares of Common
Stock purchased upon exercise of this Warrant. On or after the six month
anniversary of the Issue Date, provided the Holder is not an Affiliate, the
Company shall use its best efforts to deliver any certificate or certificates
required to be delivered by the Company under this Section 3.1 electronically
through the Depository Trust Company or another established clearing corporation
performing similar functions.

 

 Page 3 of 11 

 

  

3.2         Failure to Deliver Certificates. If, in the case of any Exercise
Notice, such certificate or certificates are not delivered to or as directed by
the applicable holder by the Share Delivery Date, the holder shall be entitled
to elect by written notice to the Company at any time on or before its receipt
of such certificate or certificates, to rescind such Exercise Notice, in which
event the Company shall promptly return to the holder any original Warrant
delivered to the Company and the holder shall promptly return to the Company the
Common Stock certificates issued to such holder pursuant to the rescinded
Exercise Notice.

 

3.3         Obligation Absolute; Partial Liquidated Damages. The Company’s
obligations to issue and deliver the shares of Common Stock purchased upon
exercise of this Warrant upon exercise of this Warrant in accordance with the
terms hereof are absolute and unconditional, irrespective of any action or
inaction by the holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the holder or any other
person of any obligation to the Company or any violation or alleged violation of
law by the holder or any other person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of such shares of Common Stock purchased
upon exercise of this Warrant; provided, however, that such delivery shall not
operate as a waiver by the Company of any such action the Company may have
against the holder. In the event the holder of this Warrant shall elect to
exercise any or all portion hereof, the Company may not refuse exercise based on
any claim that the holder or anyone associated or affiliated with the holder has
been engaged in any violation of law, agreement or for any other reason, unless
an injunction from a court, on notice to holder, restraining and or enjoining
exercise of all or part of this Warrant shall have been sought and obtained, and
the Company posts a surety bond for the benefit of the holder in the amount of
150% of the value of the shares of Common Stock to be purchased upon exercise of
this Warrant, which is subject to the injunction, which bond shall remain in
effect until the completion of arbitration/litigation of the underlying dispute
and the proceeds of which shall be payable to the holder to the extent it
obtains judgment. In the absence of such injunction, the Company shall issue the
shares of Common Stock purchased upon exercise of this Warrant, upon a properly
noticed exercise. If the Company fails for any reason to deliver to the holder
such certificate or certificates pursuant to Section 3.1 by the Share Delivery
Date, the Company shall pay to the holder, in cash, as liquidated damages and
not as a penalty, for each $1,000 of Fair Market Value of the shares of Common
Stock to be purchased upon exercise of this Warrant, $10 per Trading Day
(increasing to $20 per Trading Day on the fifth (5th) Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Share
Delivery Date until such certificates are delivered or holder rescinds such
exercise. Nothing herein shall limit a holder’s right to pursue actual damages
for the Company’s failure to deliver the shares of Common Stock purchased upon
exercise of this Warrant within the period specified herein and the holder shall
have the right to pursue all remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

 Page 4 of 11 

 

 

3.4         Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise. In addition to any other rights available to the holder, if the
Company fails for any reason to deliver to the holder such certificate or
certificates by the Share Delivery Date pursuant to Section 3.1, and if after
such Share Delivery Date the holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the holder of the shares of Common Stock purchased upon exercise of this
Warrant which the Holder was entitled to receive upon the exercise relating to
such Share Delivery Date (a “Buy-In”), then the Company shall (A) pay in cash to
the holder (in addition to any other remedies available to or elected by the
holder) the amount, if any, by which (x) the holder’s total purchase price
(including any brokerage commissions) for the Common Stock so purchased exceeds
(y) the product of (1) the aggregate number of shares of Common Stock that the
Holder was entitled to receive from the exercise at issue multiplied by (2) the
actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions) and (B) at the
option of the holder, either reissue (if surrendered) this Warrant representing
that number of shares of Common Stock which it represented prior to such
exercise (in which case such exercise shall be deemed rescinded) or deliver to
the holder the number of shares of Common Stock that would have been issued if
the Company had timely complied with its delivery requirements under Section
3.1. For example, if the holder purchases Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to an attempted exercise of this
Warrant with respect to which the actual sale price of the shares of Common
Stock purchased upon exercise of this Warrant (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the holder $1,000. The holder shall provide the Company written
notice indicating the amounts payable to the holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof.

 

 Page 5 of 11 

 

 

3.5         Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a holder shall not have the right to exercise any
portion of this Warrant, to the extent that after giving effect to the exercise
set forth on the applicable Exercise Notice, the holder (together with the
holder’s Affiliates, and any Persons acting as a group together with the holder
or any of the holder’s Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) exercise of the remaining, exercised portion of this Warrant
beneficially owned by the holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other Warrants
or the Debentures) beneficially owned by the holder or any of its Affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section 3.5,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. To the extent
that the limitation contained in this Section 3.5 applies, the determination of
whether this Warrant is convertible (in relation to other securities owned by
the holder together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the holder, and the submission of
an Exercise Notice shall be deemed to be the holder’s determination of whether
this Warrant may be exercised (in relation to other securities owned by the
holder together with any Affiliates) and which principal amount of this Warrant
is exercisable, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the holder will be deemed to represent
to the Company each time it delivers an Exercise Notice that such Exercise
Notice has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 3.5, in determining the number of outstanding shares of Common
Stock, the holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (i) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Company, or (iii) a more recent written
notice by the Company or the Company’s transfer agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of a
holder, the Company shall within two Trading Days confirm orally and in writing
to the holder the number of shares of Common Stock then outstanding.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant held by the
holder. The holder, upon not less than 61 days’ prior notice to the Company, may
increase or decrease the Beneficial Ownership Limitation provisions of this
Section 3.5. Any such increase or decrease will not be effective until the 61st
day after such notice is delivered to the Company. The Beneficial Ownership
Limitation provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 3.5 to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.

 

3.6         Exercise.

 

(a)          Payment may be made in cash by wire transfer of immediately
available funds to an account designated in writing by the Company, or by
certified or official bank check payable to the order of the Company equal to
the Aggregate Exercise Price for the number of Common Shares specified in such
Exercise Notice (as such exercise number shall be adjusted to reflect any
adjustment in the total number of shares of Common Stock issuable to the Holder
per the terms of this Warrant) and the Holder shall thereupon be entitled to
receive the number of duly authorized, validly issued, fully-paid and
non-assessable shares of Common Stock (or Other Securities) determined as
provided herein.

 

(b)          Notwithstanding the provisions of subsection (a) above to the
contrary, if at the time the Holder exercises this Warrant either (i) in cash by
wire transfer of immediately available funds to an account designated in writing
by the Company or by certified or official bank check payable to the order of
the Company equal to the applicable Aggregate Exercise Price, (ii) by delivery
of this Warrant, or shares of Common Stock and/or Common Stock receivable upon
exercise of this Warrant in accordance with the formula set forth in subsection
(c) below, or (iii) by a combination of any of the foregoing methods, for the
number of Common Shares specified in such Exercise Notice (as such exercise
number shall be adjusted to reflect any adjustment in the total number of shares
of Common Stock issuable to the Holder per the terms of this Warrant) and the
Holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully-paid and non-assessable shares of Common Stock (or Other
Securities) determined as provided herein.

 

 Page 6 of 11 

 

  

(c)          In accordance with subsection (b) above, if the Fair Market Value
of one share of Common Stock is greater than the Exercise Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant for cash,
the Holder may elect to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being exercised) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Exercise Notice in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

 

X= Y(A-B) 
    A

 

Where X =the number of shares of Common Stock to be issued to the Holder

 

Y =the number of shares of Common Stock purchasable under this Warrant or, if
only a portion of this Warrant is being exercised, the portion of this Warrant
being exercised (at the date of such calculation)

 

A =the Fair Market Value of one share of the Company’s Common Stock

 

B =the Exercise Price per share (as adjusted to the date of such calculation)

 

4.          Effect of Reorganization, Etc.; Adjustment of Exercise Price.

 

4.1          Reorganization, Consolidation, Merger, Etc. In case at any time or
from time to time the Company shall (a) effect a reorganization, (b) consolidate
with or merge into any other person, or (c) transfer all or substantially all of
its properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the Holder, on the exercise
hereof as provided in Section 1 at any time after the consummation of such
reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, upon closing date of any such reorganization,
consolidation, merger or sale or transfer of assets, shall receive, in lieu of
the Common Stock (or Other Securities) issuable on such exercise prior to such
consummation or such effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant, immediately prior thereto, all subject to
further adjustment thereafter as provided in Section 5.

 

4.2         Dissolution. In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, concurrently with any distributions made to holders of its Common
Stock, shall at its expense deliver or cause to be delivered to the Holder the
stock and other securities and property (including cash, where applicable)
receivable by the Holder pursuant to Section 4.1, or, if the Holder shall so
instruct the Company, to a bank or trust company specified by the Holder and
having its principal office in New York, NY as trustee for the Holder (the
“Trustee”).

 

 Page 7 of 11 

 

 

4.3         Continuation of Terms. Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 4, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 5. In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 4, then the Company’s
securities and property (including cash, where applicable) receivable by the
Holder will be delivered to the Holder or the Trustee as contemplated by Section
4.2.

 

5.          Extraordinary Events Regarding Common Stock. In the event that the
Company shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock or any preferred stock issued by
the Company, (b) subdivide its outstanding shares of Common Stock, or (c)
combine its outstanding shares of the Common Stock into a smaller number of
shares of the Common Stock, then, in each such event, the Exercise Price shall,
simultaneously with the happening of such event, be adjusted by multiplying the
then Exercise Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event, and the product so obtained shall thereafter be
the Exercise Price then in effect. The Exercise Price, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 5. The number of shares of Common Stock
that the Holder shall thereafter, on the exercise hereof as provided in Section
2, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section 5) be issuable on such exercise by a fraction of
which (a) the numerator is the Exercise Price that would otherwise (but for the
provisions of this Section 4) be in effect, and (b) the denominator is the
Exercise Price in effect on the date of such exercise (taking into account the
provisions of this Section 5). Notwithstanding the foregoing, in no event shall
the Exercise Price be less than the par value of the Common Stock.

 

6.          Intentionally Deleted.

 

7.          Pro Rata Distributions. If the Company, at any time prior to the
Expiration Date, shall distribute to all holders of Common Stock (and not to
Holders of the Warrants) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security), then in each such case the Exercise Price shall be adjusted by
multiplying the Exercise Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the Fair Market Value determined as
of the record date mentioned above, and of which the numerator shall be such
Fair Market Value on such record date less the then per share Fair Market Value
at such record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

 

 Page 8 of 11 

 

 

8.          Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of this Warrant, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Exercise Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the Holder and any warrant agent of the
Company (appointed pursuant to Section 12 hereof).

 

9.          Reservation of Stock, Etc., Issuable on Exercise of Warrant. The
Company shall at all times reserve and keep available out of its authorized
Common Stock, a number of shares of Common Stock equal to 200% of the full
number of shares of Common Stock issuable solely for issuance and delivery on
the exercise of this Warrant.

 

10.       Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”) in whole or in
part. On the surrender for exchange of this Warrant, with the Transferor’s
endorsement in the form of Exhibit B attached hereto (the “Transferor
Endorsement Form”) and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include, without limitation, a legal opinion from the Transferor’s counsel (at
the Transferor’s expense) that such transfer is exempt from the registration
requirements of applicable securities laws, the Company at its expense (but with
payment by the Transferor of any applicable transfer taxes) will issue and
deliver to or on the order of the Transferor thereof a new Warrant of like
tenor, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a “Transferee”), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor.

 

11.       Replacement of Warrant. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of any such loss, theft or destruction of this Warrant, on
delivery of an indemnity agreement or security reasonably satisfactory in form
and amount to the Company or, in the case of any such mutilation, on surrender
and cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

 

12.       Warrant Agent. The Company may, by written notice to the Holder of the
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 2, exchanging
this Warrant pursuant to Section 9, and replacing this Warrant pursuant to
Section 11, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.

 

13.       Transfer on the Company’s Books. Until this Warrant is transferred on
the books of the Company, the Company may treat the registered holder hereof as
the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

 

 Page 9 of 11 

 

  

14.       Notices, Etc. All notices and other communications from the Company to
the Holder shall be mailed by first class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
such Holder or, until any such Holder furnishes to the Company an address, then
to, and at the address of, the last Holder who has so furnished an address to
the Company.

 

15.       Holder Not Deemed a Stockholder; Limitations on Liability. Except as
otherwise specifically provided herein, prior to the issuance to the Holder of
the Common Stock to which the Holder is then entitled to receive upon the due
exercise of this Warrant, the Holder shall not be entitled to vote or receive
dividends or be deemed the holder of shares of capital stock of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, as such, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a stockholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.

 

16.       Compliance with the Securities Act. The Holder, by acceptance of this
Warrant, agrees to comply in all respects with the provisions of this Section 17
and the restrictive legend requirements set forth on the face of this warrant
and further agrees that such Holder shall not offer, sell or otherwise dispose
of this Warrant or any Common Stock to be issued upon exercise hereof except
under circumstances that will not result in a violation of the Securities Act of
1933, as amended (the “Securities Act”).

 

17.       Miscellaneous. This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS. ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY
CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW
YORK. The individuals executing this Warrant on behalf of the Company agree to
submit to the jurisdiction of such courts and waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorneys’ fees and costs. In the event that any provision of this
Warrant is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Warrant. The headings in this Warrant are for purposes of reference
only, and shall not limit or otherwise affect any of the terms hereof. The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision hereof. The Company
acknowledges that legal counsel participated in the preparation of this Warrant
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Warrant to favor any party against the other party.

 

 Page 10 of 11 

 

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

 Page 11 of 11 

 

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

  NUGENE INTERNATIONAL, INC.         By: /s/ Ali Kharazmi   Name: Ali Kharazmi  
Title: Chief Executive Officer

 

Signature Page to Warrant

 

 

 

 

EXHIBIT A

 

EXERCISE NOTICE

 

(To Be Signed Only On Exercise Of Warrant)

 

TO:NUGENE INTERNATIONAL, INC.

Attention:Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____) (as amended, restated or otherwise modified from time to time, the
“Warrant”; capitalized terms used but not defined in this notice shall have the
meanings ascribed thereto in the Warrant), hereby irrevocably elects to purchase
(check applicable box):

 

________________ shares of the common stock covered by such warrant; or

 

________the maximum number of shares of common stock covered by such warrant
pursuant to the cashless exercise procedure set forth in Section 3.6.

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of (check applicable box or boxes):

 

________$__________ in lawful money of the United States; and/or

 

________the cancellation of such portion of the attached Warrant as is
exercisable for a total of _______ shares of Common Stock (using a Fair Market
Value of $_______ per share for purposes of this calculation); and/or

 

________the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 3.6(c), to
exercise this Warrant with respect to the maximum number of shares of Common
Stock purchasable pursuant to the cashless exercise procedure set forth in
Section 3.6.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ______________________________________________ whose
address is
___________________________________________________________________________.

 

The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended. The undersigned
represents and warrants that all offers and sales by the undersigned of the
securities issuable upon exercise of the within Warrant shall be made pursuant
to registration of the Common Stock under the Securities Act of 1933, as amended
(the “Securities Act”), or pursuant to an exemption from registration under the
Securities Act.

 

Dated:         (Signature must conform to name of holder as specified on the
face of the Warrant)       Address:          

 

 

 

 

EXHIBIT B

 

FORM OF TRANSFEROR ENDORSEMENT

 

(To Be Signed Only On Transfer Of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of NUGENE INTERNATIONAL, INC. into which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of NUGENE
INTERNATIONAL, INC. with full power of substitution in the premises.

 

Transferees   Address   Percentage
Transferred   Number
Transferred                            

 

Dated:             (Signature must conform to name of holder as specified on the
face of the Warrant)       Address:                             SIGNED IN THE
PRESENCE OF:                     (Name)

 

ACCEPTED AND AGREED:   [TRANSFEREE]           (Name)  

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 

